       Case 7:08-cv-00207 Document 107 Filed on 10/07/19 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                            Plaintiff,             §
                                                   §
 v.                                                §          CASE NO.      7:08-CV-207
                                                   §
 1.71 ACRES OF LAND, MORE OR                       §
 LESS, SITUATE IN STARR COUNTY,                    §
 STATE OF TEXAS; AND CITY OF                       §
 ROMA, ET AL.,                                     §
                                                   §
                          Defendants.              §

                                         STATUS REPORT

         The United States of America (“United States”) files this Status Report to inform the Court

regarding the status of this case:

                                         BACKGROUND

      1. On July 1, 2008, the United States filed its Declaration of Taking ("Declaration") and a

         Complaint in Condemnation ("Complaint") (Docket Nos. 2 & 1).

      2. On July 22, 2008, the United States deposited into the Registry of the Court its estimated

         just compensation in the amount of $12,000 (Docket No. 4).

      3. The United States amended its Complaint and Declaration of taking on March 3, 2017,

         (Docket Nos. 36 & 37), and April 27, 2017 (Docket Nos. 47 & 48).

                                         STATUS UPDATE

      4. On June 27, 2019, the United States filed its Unopposed Motion to Add Rosario G. Cuellar

         as Party Defendant and Dismiss Defendant Heirs of Rosario G. Cuellar (Docket No. 95).

      5. On July 2, 2019, the Court granted the United States’ Unopposed Motion to Add Rosario

         G. Cuellar as Party Defendant and Dismiss Defendant Heirs of Rosario G. Cuellar (Docket

                                             Page 1 of 4
 Case 7:08-cv-00207 Document 107 Filed on 10/07/19 in TXSD Page 2 of 4




   No. 96).

6. The United States is in the process of determining what additional land, if any, the United

   States will need to take from owners who are part of this proceeding.

7. The United States originally believed that the City of Roma owned all of the land which it

   was taking, but the United States subsequently determined that this was incorrect. The

   City of Roma owned part of the land taken by the United States, but a number of individuals

   owned the rest.

8. The United States has been discussing with landowners and potential interested parties the

   option of severing the Tracts included in this action (RGV-RGC-1066, RGV-RGC-1070,

   RGV-RGC-1071, RGV-RGC-1072, RGV-RGC-1073, RGV-RGC-1074, RGV-RGC-

   1075, RGV-RGC-1090, RGV-RGC-1091, RGV-RGC-1092, RGV-RGC-1093, RGV-

   RGC-1094, RGV-RGC-1095) into separate proceedings. Severance may be necessary to

   separate these properties into separate proceedings where outstanding issues may be more

   efficiently resolved. By severing the Tracts (RGV-RGC-1066, RGV-RGC-1070, RGV-

   RGC-1071, RGV-RGC-1072, RGV-RGC-1073, RGV-RGC-1074, RGV-RGC- 1075,

   RGV-RGC-1090, RGV-RGC-1091, RGV-RGC-1092, RGV-RGC-1093, RGV-RGC-

   1094, RGV-RGC-1095) into separate proceedings, the resolution of the individual actions

   of each Tract would not be affected by any issues that may arise from the other Tracts.

9. The United States has also been reaching out to landowners and potential interested parties

   to discuss the following: (a) The possibility of the United States taking additional land; (b)

   The need to obtain new rights of entry from the landowners in order proceed with necessary

   real estate related surveys, environmental studies, geotechnical soil testing, and barrier

   design within the city limits of Roma; (c) To request information to identify and locate all



                                        Page 2 of 4
     Case 7:08-cv-00207 Document 107 Filed on 10/07/19 in TXSD Page 3 of 4




       potential interested parties.

    10. The Unites States has been in discussion with the following:

                                  Landowner Conferences
                                      Conference
             Landowner Name                                        Type
                                          Held
1              Christina Pena          9/26/2019           Telephone Conference
2              Maribel Reyes           10/4/2019           Telephone Conference
3         Maria Cecilia Benavidez                   Telephone Conference with Attorney
                                       10/7/2019
4          Noel P. Benavidez, Jr.                         Marie E. Delahoussaye
5          Ascencion V. Montalvo
                                                    Telephone Conference with Attorney
6         Noelia Montalvo Munoz         9/5/2019
                                                                Paul Gaytan
7         Sylvia Montalvo Ramirez
8               Juana Zuniga
         (Spouse of Gaston Zuniga)
                                        9/5/2019        Joint Telephone Conference
 9              Dante Zuniga
10             Valeria Zuniga
11              Armond Arce
                                       10/3/2019        Joint Telephone Conference
12           Alonzo David Arce


    11. On Wednesday, September 25, 2019, members of U.S. Border Patrol (USBP) met with

       representatives of the City of Roma to discuss the results of a hydrology analysis completed

       for the City of Roma’s proposed fence alignment location. The results of the hydrology

       analysis revealed that the fence alignment met deflection requirements. The proposed fence

       alignment is compliant with the United States boundary treaties with Mexico and USBP

       has complied with its consultation requirements.

    12. USBP continues to work on design issues as well as the details of some areas and is in the

       process of confirming an agreement with the City of Roma.

    13. Accordingly, once rights of entry are obtained from landowners along the fence alignment,

       the United States can proceed with necessary real estate related surveys, environmental

       studies, geotechnical soil testing, and barrier design within the city limits of Roma.

    14. Negotiations between the United States and the defendants regarding just compensation


                                           Page 3 of 4
     Case 7:08-cv-00207 Document 107 Filed on 10/07/19 in TXSD Page 4 of 4




       are still ongoing but no agreement has yet been reached.

                                                    Respectfully submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas

                                              By:     s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 3381592
                                                    Puerto Rico Bar No. 21246
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 992-9435
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Manuel.Muniz.Lorenzi@usdoj.gov

                                                    JOHN A. SMITH, III
                                                    Assistant United States Attorney
                                                    Attorney-in-Charge
                                                    Southern District of Texas No. 8638
                                                    Texas Bar No. 18627450
                                                    One Shoreline Plaza
                                                    800 North Shoreline Blvd., Suite 500
                                                    Corpus Christi, Texas 78401
                                                    Telephone: (361) 888-3111
                                                    Facsimile: (361) 888-3234
                                                    E-mail: john.a.smith@usdoj.gov


                                     Certificate of Service

       I hereby certify that, on October 7, 2019, I mailed a true and correct copy of the foregoing

document via regular mail to all the interested parties for whom the United States has contact

information.

                                             By:    s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney




                                           Page 4 of 4
